DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 2-4, 6, 7, 10, 12-15, 17 and 18.
Claim Objections
Claim 10 is accepted.
Claim Rejections - 35 USC § 112
	The previous 112 rejections of the claims is withdrawn based on the current amendments.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
The Applicant has argued at pg.10 para.2 of the Remarks regarding Takizawa “…the office action alleges…Takizawa discloses the emphasized features of “a controller in a primary path of the system…a controller in a preset protection path different than the primary path…and a heater in the protection path…” and goes on to argue that Takizawa does not disclose the totality of these components.
The Examiner notes that Takizawa was NOT alleged in the office action to disclose the totality of the listed components. The office action outlined Takizawa’s use of a MAC in combination with a controller, a transmitter in a primary path and a redundant transmitter in a protection path (pg.5 para.3). The concluding statement of the rejection (pg.6 para.1) then said (emphasis added) “…to utilize a protection path along with a redundant transmitter to duplicate the components and control thereof in the system of Dove as demonstrated by Takizawa in order to prevent a fault from ending operation of the system.” The Examiner was demonstrating Takizawa’s use of a MAC with redundant components of a similar .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Examiner additionally notes that claims 8 and 19 were listed in the previous office action as being rejected in over the combination of Dove, Endriz, Takizawa and Wang in view of Hayakawa. As neither of claims 8 or 19 outline the use of a protection path with associated components, the use of the Takizawa reference is not necessary and is hereby removed.
It is noted that this does not constitute a new grounds of rejection and the action can be made Final (see MPEP 1207.03 (a) II 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 11, 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al. (US 2015/0063812) in view of Endriz (US 5515391) Wang et al. (US 2017/0256907) and Takizawa et al. (US 2018/0005518, note foreign priority with support).
With respect to claim 1, Dove teaches a wavelength shift control method, comprising: generating, by a wavelength shift control system (fig.4), a burst control signal ([0025, 27]), wherein the wavelength shift control system further includes a controller (fig.4 #405/407) in a primary path of the system (all within #412) and a transmitter (fig.4 #401/403) having a laser and a heater ([0027]), wherein the laser is coupled to the heater ([0027]) and heat conducted by the heater to the laser when the heater is turned on matches heat of the laser when the laser is turned off ([0027-28]), sending, by the control, the burst control signal to the controller (fig.4 function of #405, [0027]); and controlling, by the controller in the primary path, statuses of the laser and the heater according to the received burst control signal, wherein when the laser is in a high state, the heater is in an low state, and when the laser is in a low state, the heater is in a high state, so that a temperature of the laser remains stable ([0027-28] function of equal and opposite).  Dove does not specify the explicit use of switches, with the laser explicitly on while the heater is off and vice versa. Endriz teaches a similar control for a laser diode 
Dove and Endriz do not specify a media access control (MAC) generating control signals for the laser diode system. Wang teaches the use of a MAC to generate control signals for a laser diode system including switching (fig.1/3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a MAC to generate control signals as taught by Wang in the system of Dove and Endriz in order to further adapt the system of Dove into optical systems enabling data packet sending via the MAC as Dove has taught use in WDM type systems (Dove, fig.1).
Dove and Wang do not specify: if the primary path is faulty, generating by the MAC, a protection path control signal; and sending by the MAC, the protection path control signal to a controller in a preset protection path different than the primary path to control the switch statuses of a laser and a heater in the protection path according to the received protection path control signal. Takizawa teaches a similar transmitter system (fig.3) including a MAC which sends a control signal to a controller (fig.3 #112/115) and a transmitter (fig.3 #111) and further teaches the MAC signal to be sent over a protection path (lower path to fig.12 #117) to a redundant transmitter (fig.12 #117) when a fault occurs with the primary path (upper path to fig.12 #111) transmitter (fig.11 #111). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a protection path along with a redundant transmitter to duplicate the components and control thereof in the system of Dove as demonstrated by Takizawa in order to prevent a fault from ending operation of the system.

With respect to claim 4, Dove, as modified, teaches the controller of the primary path comprises a laser current controller (Endriz, fig.1 #23/2/1) and a current switching switch (fig.2 #29) connected to the laser current controller, wherein the current switching switch is configured to connect to an input end of the laser of the primary path or an input end of the heater (fig.2) of the primary path, and wherein controlling, by the controller, switch statuses of the laser and the heater of the primary path according to the received burst control signal comprises: switching, by the laser current controller, the current switching switch to the input end of the laser of the primary path according to the received burst control signal; or switching, by the laser current controller, the current switching switch to the input end of the heater of the primary path according to the received burst control signal (fig.2 either laser on or heater on).  
Claim 5 is rejected for the same reasons outlined in the rejection to claim 1 above, noting the duplicated control in the protection path.

With respect to claim 7, Dove, as modified, teaches a ratio of a value for the drive current of the heater of the primary path to a value for the drive current of the laser of the primary path is a preset threshold (Endriz, fig.2 current value preset based on adjustable resistors and input from same source #27).  
With respect to claim 11, Dove teaches a wavelength shift control system (fig.4), comprising: a controller (fig.4 #405/407), and a transmitter (fig.4 #401), wherein the transmitter comprises a laser and a heater ([0027]), wherein the laser is coupled to the heater ([0027]), and heat conducted by the heater to the laser when the heater is turned on matches heat of the laser when the laser is turned off ([0027-28]), wherein generate a burst control signal is generated ([0027]), and send the burst control signal to the controller (fig.4 function of #405); and the controller is configured to control statuses of the laser and the heater 25according to the received burst control signal ([0027] equal and opposite), wherein when the laser is in a high state, the heater is in a low state, and when the laser is in a low state, the heater is in a high state ([0027] equal and opposite), so that a temperature of the laser remains stable ([0027-28] function of equal and opposite), wherein the controller is a controller in a primary path of the system (all within #412).  Dove does not specify the explicit use of switches, with the laser explicitly on while the heater is off and vice versa. Endriz teaches a similar control for a laser diode system wherein the control functions to switch between laser on and heater off (fig.1,2), and vice versa, to balance the temperature of the laser diode (abstract, col.3 lines 51-57). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the controlling circuit with on/off switching operation between laser and heater as outlined in Endriz in the system of Dove in order to provide a straightforward means of accomplishing the balanced thermal load goal of Dove.

Dove and Wang do not specify: if the primary path is faulty, the MAC is further configured to: if the primary path is faulty, generate a protection path control signal, and send the protection path control signal to a controller in a preset protection path, wherein the system further comprises the controller in the protection path, and the controller in the protection path is configured to control switch statuses of a laser and a heater in the protection path according to the received protection path control signal. Takizawa teaches a similar transmitter system (fig.3) including a MAC which sends a control signal to a controller (fig.3 #112/115) and a transmitter (fig.3 #111) and further teaches the MAC signal to be sent over a protection path (lower path to fig.12 #117) to a redundant transmitter (fig.12 #117) when a fault occurs with the primary path (upper path to fig.12 #111) transmitter (fig.11 #111). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a protection path along with a redundant transmitter to duplicate the components and control thereof in the system of Dove as demonstrated by Takizawa in order to prevent a fault from ending operation of the system.
Claims 12 and 14 are rejected for the same reasons outlined in the rejections of claims 2 and 4 above.
With respect to claim 15, Dove, as modified, teaches there is a current divider on a link of the heater of the primary path (Endriz, fig.2 RL).  

Claims 17 and 18 are rejected for the same reasons outlined in the rejections of claims 6 and 7 above.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove, Endriz, Takizawa and Wang in view of Eden et al. (US 2005/0169327).
With respect to claims 3 and 13, Dove, as modified, teaches the device and method outlined above, but does not teach the controller comprises a laser current controller and a heater current controller, and wherein controlling, by the controller of the primary path, switch statuses of the laser and the heater of the primary path according to the received burst control signal comprises: 23turning on, by the laser current controller, a current switch of the laser according to the received burst control signal, and turning off, by the heater current controller, a current switch of the heater of the primary path according to the received burst control signal; or turning off, by the laser current controller, a current switch of the laser of the primary path according to the received burst control signal, and turning on, by the heater current controller, a current switch of the heater according to the received burst control signal.  Eden teaches a similar system used to balance the thermal load of a laser diode (abstract, fig.1b), wherein separate control and switching systems are used for the lasers (fig.4 #410) and the heating elements (fig.4 #300). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of separate controls and switches for the lasers and heaters in the system of Dove as demonstrated by Eden in order to enable use of different controller types as well as to enable replacement of the individual driving components (see also MPEP 2144.04 V C).


Claims 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove, Endriz and Wang in view of Hayakawa (US 2013/0107900).
With respect to claim 8, Dove, as modified by Endriz and Wang, teaches the method outlined above, including the use of an external amp/modulator (Dove, fig.5 [0030]), but does not specify the same type of on/off control associated with the heater and optical amplifier to balance the thermal load to the laser OR the single controller to drive the heater and amplifier. Hayakawa teaches an externally modulated ([0059]) laser system (fig.5) which makes use of a laser heater (fig.4 #116) with optical amplifier (fig.4 #114) and further teaches that the optical amplifier generates heat that should be accounted for when controlling the laser heater (fig.6/9, [0046, 62, 75]) AND the use of a single controller to drive the heater and amplifier (fig.5 #214). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a SOA for the external modulator of Dove in order to increase the output amplitude of the pulses, as well as to further adapt the on/off switching to control the SOA in a same manner as the laser such that the heater is on while the SOA is off, and vice versa, in order to correctly balance the thermal load as desired by both Dove and Hayakawa. Further, it would have been obvious before the filing of the instant application to make use of the single controller for the heater and amplifier as demonstrated by Hayakawa in order to reduce the footprint of the system (see also MPEP 2144.04 V B, stating it is obvious to integrate separated components).
Claim 10 is rejected for the same reasons outlined in the rejections of claim 7 above, noting the similar control of the amplifier/laser with that of the heater/laser.
With respect to claim 19, Dove, as modified by Endriz and Wang, teaches the device as outlined above, including the use of an external amp/modulator (Dove, fig.5 [0030]), but does not specify the same type of on/off control associated with the heater and optical amplifier to balance the thermal load to the laser OR the single controller to drive the heater and amplifier. Hayakawa teaches an externally modulated ([0059]) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0248520 is noted as teaching a similar thermally regulated laser system using a burst mode and a SOA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828